Title: Acct. of the Weather in Decr. [1773]
From: Washington, George
To: 




Decr. 1st. Clear Warm and pleast. with but little Wind, and that Southerly.
 


2. Also Warm and pleasant a little lowering in the Eveng.
 


3. Clear Warm and pleasant again. With but little Wind & that from the Southward.
 


4. Much such Weather as yesterday in all respects.
 


5. Clear, and tolerably pleast. but rather Cooler. Wind being fresh from the Westward.
 


6. Warm and lowering—Wind being fresh from the So. West.
 


7. A good deal of Rain fell in the Night, & the Wind getting to No. West it turnd cold.
 


8. Cold but pleasant notwithstanding it being clear and but little Wind.
 


9. Cold, & Raw in the forenoon, the Wind being at No. West.
 


10. Clear and very pleasant with little or no Wind.
 


11. Clear but the Wind fresh from the No. West it grew Cold.
 


12. Clear, Calm and exceeding pleasant.
 


13th. Also clear Warm & pleasant. Wind being So. Westerly.
 


14. Calm, warm, & very foggy all day.
 


15. Just such a day as yesterday in all respects.
 



16. Still Foggy & still, all day there not being Wind enough to dispel it. Also Warm.
 


17. Foggy & cloudy in the forenoon. Afternoon clear & pleasant.
 


18. Lowering Morning. Afterwards Rain, then Snow, after which a mixture of both. Wind Northerly.
 


19. Clear (except flying [clouds]) & very cold, Wind being at No. West & very fresh. Ground coverd abt. an Inch deep with Snow.
 


20. Wind in the same place & blowing hard. Weather very cold & clear.
 


21. Much more moderate than yesterday there being but little Wind & quite clear.
 


22. Wind in the forenoon fresh from the So. West wch. shifted round to the Northwd. & grew cold.
 


23. A Snow near Six Inches Deep fell in the Night—also Snowing more or less till near noon, after which clear & Warm.
 


24. Clear warm and pleast. in the forenoon. Afternoon Lowering. Not much Wind forenoon foggy.
 


25. Raining more or less all day with the Wind fresh from the Southward. Snow intirely dissolv’d.
 


26. Last Night there fell Snow enough to cover the ground abt. an Inch, which was again dissolvd this day. It being but Cool, & Windy tho clear.
 


27. Cloudy & threatning Snow all the forenoon. In the afternoon it Snowd on & off till Night then haild & was very bad Weather being also Windy from the Northward.
 


28. Cold with fine Snow on & off all day. Wind fresh from the No. Ward. The Snow about 4 Inches deep.
 



29. Clear & moderate in the forenoon, Wind Southerly tho the River was quite shut up in the Morning opening afterwards. Afternoon Cold Wind getting to No. Wt.
 


30. Wind at No. West & the River quite shut up again. However it opend and was more moderate the wind dying away.
 


31. Little or no Wind & quite Warm and pleasant.
